Citation Nr: 9904010	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for syphilis.

2.  Entitlement to service connection for recurrent 
prostatitis.

3.  Entitlement to service connection for the residuals of 
frostbite of the hands and feet.

4.  Entitlement to service connection for genital herpes.

5.  Entitlement to service connection for the human 
immunodeficiency virus (HIV) and acquired immune deficiency 
syndrome (AIDS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

An April 16, 1996, rating decision, inter alia, denied 
service connection for oropharyngeal moniliasis.  The RO 
notified the veteran of the denial by a letter dated April 
18, 1996.  In his substantive appeal, received by the RO on 
April 17, 1997, the veteran also expressed his disagreement 
with the denial of service connection for this disability.  
However, the RO failed to respond.  This is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  An April 1996 rating decision denied service connection 
for syphilis and for recurrent prostatitis. 

2.  The RO notified the veteran of the April 1996 rating 
decision by a letter dated April 18, 1996.

3.  In a written statement received on April 17, 1997, the 
veteran expressed disagreement with the denial of service 
connection for syphilis and for recurrent prostatitis.

4.  A supplemental statement of the case (SSOC) issued on 
June 13, 1997, added the issues of entitlement to service 
connection for syphilis and for recurrent prostatitis and 
informed the veteran that he must respond within 60 days to 
perfect his appeal.

5.  The veteran did not file a statement concerning his claim 
for service connection for syphilis or recurrent prostatitis 
within 60 days of the June 1997 SSOC, which was issued more 
than one year after the date of notification of the April 
1996 rating decision.

6.  The veteran has not presented competent medical evidence 
of frostbite of the hands and feet or residuals thereof, 
either in service or currently.

7.  There is no competent evidence showing a nexus between 
the current diagnosis of genital herpes and disease or injury 
during military service.

8.  There is no competent medical evidence of record that the 
veteran had HIV with AIDS during service.

9.  There is no competent evidence showing a nexus between 
the current diagnosis of HIV with AIDS and disease or injury 
during military service.


CONCLUSIONS OF LAW

1.  A timely appeal was not filed regarding the issue of 
service connection for syphilis.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1998).

2.  A timely appeal was not filed regarding the issue of 
service connection for recurrent prostatitis.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1998).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the residuals of 
frostbite of the hands and feet.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

4.  The appellant has not submitted evidence of a well-
grounded claim for service connection for genital herpes.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

5.  The appellant has not submitted evidence of a well-
grounded claim for service connection for HIV with AIDS.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timely Appeal

In an April 1996 rating decision, the RO denied service 
connection for genital herpes, HIV with AIDS, the residuals 
of frostbite of the hands and feet, syphilis, oropharyngeal 
moniliasis, and recurrent prostatitis.  On April 18, 1997, 
the veteran was notified of the rating decision.  In December 
1996, the veteran submitted a NOD as to the denial of service 
connection for genital herpes, HIV with AIDS, and the 
residuals of frostbite of the hands and feet.  A statement of 
the case (SOC) was issued in January regarding those three 
issues.  On April 17, 1997, the RO received the veteran's VA 
Form 9, substantive appeal, regarding the issues of service 
connection for genital herpes, HIV with AIDS, and the 
residuals of frostbite of the hands and feet.  In this 
document, he also expressed disagreement with the denial of 
service connection for oropharyngeal moniliasis, syphilis, 
and recurrent prostatitis.

The Board finds that the April 1997 statement constitutes a 
valid notice of disagreement.  A NOD is "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the [RO] and a desire to 
contest the result."  38 C.F.R. § 20.201 (1998).  To be 
valid, a NOD must have been filed with the RO by the claimant 
or representative within "one year from the date of mailing 
of notice of the result of initial review and determination" 
made by the RO.  Hamilton v. Derwinski, 4 Vet.App. 528 
(1993); 38 U.S.C.A. § 7105(b)(1) (West 1991).

A SSOC issued on June 13, 1997, added the issues of service 
connection for syphilis and recurrent prostatitis.  The next 
communication that concerned the claims of service connection 
for syphilis and recurrent prostatitis is the VA Form 646 
received on August 28, 1997.  

After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3) (West 1991), or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 C.F.R. § 20.302(b) (1998); see Rowell v. 
Principi, 4 Vet.App. 9, 17 (1993); Cuevas v. Principi, 3 
Vet.App. 542, 546 (1992) (where claimant did not perfect 
appeal by timely filing substantive appeal, RO rating 
decision became final).  By regulation, this formal appeal 
must consist of either a VA Form 9, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1998).  The formal appeal permits the appellant to consider 
the reasons for an adverse RO determination, as explained in 
the SOC, and to formulate and present "specific arguments 
relating to errors of fact or law" made by the RO.  Id.; see 
38 U.S.C.A. § 7105(d)(3).  Roy v. Brown, 5 Vet.App. at 555 
(1993).  The time period may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. § 
7105(d)(3) (West 1991).  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (1998). 

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished...."38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

In this case, the veteran did not file a timely appeal, nor 
did he file a timely request for an extension, concerning the 
issues of entitlement to service connection for syphilis and 
recurrent prostatitis.  After the issuance of the June 1997 
SSOC, which added the issues of service connection for 
syphilis and recurrent prostatitis, the next document added 
to the claims file was the VA Form 646 filed on August 28, 
1997.  No timely communication is associated with the claims 
file that can be construed as a timely substantive appeal in 
regard to syphilis and recurrent prostatitis (that is, 
received within 60 days after the SSOC), nor is there any 
collateral reference to any such record.  As neither the 
veteran nor his representative perfected an appeal within 60 
days after the SSOC (in this case, the longer of the two 
potential periods), the denial of service connection for 
syphilis and recurrent prostatitis by the April 1996 rating 
decision is not before the Board.  The claims with respect to 
entitlement to service connection for syphilis and recurrent 
prostatitis are dismissed.  

II.  Well Grounded Claims

In regard to the remaining claims, the threshold question to 
be answered is whether the appellant has presented evidence 
of a well-grounded claim; that is, one that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107 (West 1991), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (Court) 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that, unlike civil actions, the VA benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

As discussed below, the Board concludes that his claims for 
service connection for the residuals of frostbite of the 
hands and feet, genital herpes, and HIV with AIDS, are not 
well grounded.  When a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 65, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in a SOC 
and SSOC that informed the veteran of the reasons his claims 
had been denied.  Also, by this decision, the Board informs 
the appellant of the type of evidence needed to make his 
claim well grounded.  Unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claims well grounded.  The appellant's representative has 
argued that VA has expanded its duty to assist the claimant 
by provisions in its manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not supposed to 
be a substantive rule, see Fugere v. Derwinski, 1 Vet. App. 
103, 106 (1990).  The representative has not cited to a court 
decision that holds that the cited portions of M21-1 are 
substantive rules.  Consequently, I see no basis upon which 
to comply with the representative's request in this regard.

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  

A.  Residuals of Frostbite of the Hands and Feet

The veteran's problem in regard to his claims for service 
connection for the residuals of frostbite of the hands and 
feet, arises with the first element, competent evidence of 
current disability.  The service medical records do not show 
such an in-service injury or disability and medical records 
since then likewise do not document the presence of such a 
current disability.  Further, a review of the post service 
clinical records fails to show that the veteran has ever 
presented complaints of frostbite residuals of the hands or 
feet.  

Moreover, in January 1996, the veteran underwent VA 
examination and reported that he suffered frostbite of the 
feet and hands.  The reported diagnoses were "[n]o 
detectable abnormality of feet or hands" and "[h]istory of 
frostbite, feet and hands."  The Court has held that "[i]n 
order for the veteran [to be granted service connection] ... 
there must be evidence both of a service- connected disease 
or injury and a present disability which is attributable to 
such disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The inclusion "[h]istory of frostbite, feet and hands" in 
the diagnosis, together with the notation that there was then 
no disability of the feet or hands, clearly indicates that 
the examiner was merely recording the history recounted by 
the veteran.  The Board concludes that the examiner's 
recounting is not probative enough to make the claim well 
grounded.  The physician is clearly merely recording 
information provided by the appellant and not providing a 
medical opinion as to a past history.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993); cf. LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."). 

The only evidence of record that suggests the presence of a 
current bilateral hand or foot disability is the veteran's 
statements.  Under these circumstances, it cannot be found 
that these statements are competent to demonstrate the 
existence of the claimed disabilities or a relationship of 
this purported disability to his military service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  As the 
first element is entirely unsupported, whether there is 
evidence sufficient to lend plausible support to the second 
and third elements need not be decided.

B. Genital Herpes and HIV with AIDS

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - VA 
examination report dated in January 1996 contains diagnoses 
that include genital herpes and HIV positive with AIDS.  This 
satisfies this requirement.  

Concerning the second element, evidence of inservice injury 
or disease, the veteran reported at the January 1996 VA 
examination that he developed genital herpes, characterized 
by small blisters behind the glans penis and along the shaft 
of the penis, in 1979.  The service medical records are 
devoid of any references to genital herpes.  In fact, the 
earliest evidence documenting genital herpes is the 1996 VA 
examination report.  The Board finds it significant that 
there was an extended period of time, approximately 15 years, 
between service discharge and the showing of this disability.  
Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) (veteran 
failed to provide evidence of continuity of symptomatology of 
low back condition).  Nonetheless, the veteran is competent 
to state what he observed in service.  For the purpose of a 
well-grounded claim, the veteran's statements concerning his 
symptoms in service may be sufficient evidence of the second 
Caluza element, even though genital herpes was not diagnosed 
in service.  

Concerning HIV with AIDS, the veteran's service medical 
records do not document the presence of HIV with AIDS.  A 
review of the record shows that the veteran initially tested 
positive for HIV in 1995 when he sought VA treatment for 
substance abuse.  In regard to the second element of Caluza, 
the record does not contain competent medical evidence of an 
inservice diagnosis of HIV or AIDS.  Although the veteran has 
asserted that he incurred this disease in service, he has not 
made any statements that this disorder was, in fact, 
diagnosed during service.  

Moreover, the veteran has not provided any competent medical 
evidence showing that these current disabilities are related 
to disease or injury during service, as required by Caluza.  
The medical evidence of record does not include any competent 
medical statements or opinions concerning a nexus for either 
genital herpes or HIV with AIDS and any disease or injury 
during military service.  The only evidence of record that 
suggests a causal relationship between the veteran's claimed 
disabilities and service, is the veteran's statements.  
However, his statements are not sufficient competent evidence 
to establish the etiology of his disabilities.  The Board 
recognizes that the veteran's DD 214 form shows that he 
served as a medical specialist and received medial specialist 
and medical proficiency training, totaling 12 weeks.  
Nonetheless, the veteran has not provided evidence that he 
has the medical expertise to make diagnoses and supply 
opinions concerning the relationship between his current 
disability and disease or injury during his military service.  
The Court has recognized that medical diagnoses involve 
questions that are beyond the range of common experience and 
common knowledge, and require the knowledge and experience of 
a trained physician.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). 

In summary, the veteran has failed to present competent 
evidence of current disability regarding frostbite of the 
hands and feet.  Further, he has not presented competent 
medical evidence that he suffered from HIV with AIDS during 
service.  Furthermore, he has failed to present competent 
medical evidence providing a nexus between his HIV with AIDS 
or genital herpes and disease or injury during his military 
service.  Accordingly, the Board concludes that he has not 
met his burden of presenting well-grounded claims for service 
connection for herpes, HIV with AIDS, and postoperative 
residuals of frostbite of the hands and feet.  


ORDER

The appeal regarding entitlement to service connection for 
syphilis is dismissed.  

The appeal regarding entitlement to service connection for 
recurrent prostatitis is dismissed.  

Service connection for the residuals of frostbite of the 
hands and feet is denied.

Service connection for genital herpes is denied.  

Service connection for HIV with AIDS is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

